                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON                           :              CIVIL ACTION
         Plaintiff                              :
                                                :              NO. 18-2070
                v.                              :
                                                :
TARGET ADVANCE LLC                              :
         Defendant                              :

                                          ORDER

         AND NOW, this 16th day of April 2019, upon consideration of Defendant’s motion to

dismiss, [ECF 21], Plaintiff’s response in opposition, [ECF 22], this Court’s Order converting

Defendant’s motion into a motion for summary judgment and allowing supplemental briefing,

[ECF 23], Defendant’s supplemental brief, [ECF 24], and Plaintiff’s supplemental brief, [ECF

25], it is hereby ORDERED that, for the reasons set forth in the accompanying Memorandum

Opinion, Defendant’s motion is GRANTED, in part, as follows:

            (1) the motion is GRANTED with respect to Counts III and IV, and Counts III and

                IV are dismissed for a lack of standing; and

            (2) the motion is DENIED in all other respects.

         Defendant shall file an answer to the amended complaint within fourteen (14) days of this

Order.



                                                     BY THE COURT:


                                                     /s/ Nitza I. Quiñones Alejandro
                                                     NITZA I. QUIÑONES ALEJANDRO
                                                     Judge, United States District Court
